Name: 2011/242/EU: Commission Decision of 14Ã April 2011 on the members of the advisory group on the food chain and animal and plant health established by Decision 2004/613/EC
 Type: Decision
 Subject Matter: agricultural activity;  marketing;  EU institutions and European civil service;  consumption;  health
 Date Published: 2011-04-15

 15.4.2011 EN Official Journal of the European Union L 101/126 COMMISSION DECISION of 14 April 2011 on the members of the advisory group on the food chain and animal and plant health established by Decision 2004/613/EC (2011/242/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Decision 2004/613/EC of 6 August 2004 concerning the creation of an advisory group on the food chain and animal and plant health (1), and in particular Article 3 thereof, Whereas: (1) An advisory group on the food chain and animal and plant health has been established by Decision 2004/613/EC with effect from 25 August 2004. This group is consulted by the Commission on its programme of work on food and feed safety, food and feed labelling and presentation, human nutrition in relation to food legislation, animal health and welfare, and plant health and also on any measures which the Commission has to take or propose in these fields. (2) Pursuant to Article 3(3) of Decision 2004/613/EC, the Commission shall select representative European bodies which most effectively meet the criteria referred to in Article 3(1) of that Decision and who have responded to the call for an expression of interest. (3) The Commission originally selected 36 members of the advisory group. The list of original members was published in the Official Journal of the European Union in 2005 (2). (4) The Commission has now decided to extend the membership of the advisory group, in particular in order to include certain unrepresented sectors. Following a call for expressions of interest, nine additional bodies have been selected. (5) All members of the advisory group have equal status. (6) It is appropriate to confirm the 36 current members of the advisory group, and, in addition, to appoint the 9 newly selected members, HAS ADOPTED THIS DECISION: Article 1 The Commission confirms as members of the advisory group on the food chain and animal and plant health the European bodies listed in Part A of the Annex, and, in addition, appoints as members of this advisory group the European bodies listed in Part B of the Annex. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 14 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.8.2004, p. 17. (2) OJ C 97, 21.4.2005, p. 2. ANNEX PART A AIPCE-CEP Association des industries du poisson de lUnion europÃ ©enne/ComitÃ © des organisations nationales des importateurs et exportateurs de poisson de lUnion europÃ ©enne ANIMALS ANGELS Animal Welfare Association AVEC Association of Poultry Processors and Poultry Import and Export Trade in the European Union Countries BEUC (1) Bureau europÃ ©en des unions de consommateurs CEFIC Conseil europÃ ©en des fÃ ©dÃ ©rations de lindustrie chimique CELCAA ComitÃ © europÃ ©en de liaison des commerces agroalimentaires CES/ETUC ConfÃ ©dÃ ©ration europÃ ©enne des syndicats/European Trade Union Confederation CIAA ConfÃ ©dÃ ©ration des industries agroalimentaires de lUnion europÃ ©enne CLITRAVI Centre de liaison des industries transformatrices de viandes de lUnion europÃ ©enne COCERAL ComitÃ © du commerce des cÃ ©rÃ ©ales, aliments du bÃ ©tail, olÃ ©agineux, huile dolive, huiles et graisses et agrofournitures de lUnion europÃ ©enne COPA-Cogeca ComitÃ © des organisations professionnelles agricoles de lUnion europÃ ©enne  ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des coopÃ ©ratives agricoles de lUnion europÃ ©enne ECCA European Crop Care Association ECPA European Crop Protection Association ECSLA European Cold Storage and Logistics Association EDA European Dairy Association EFFAT European Federation of Food, Agriculture and Tourism Trade Unions EFPRA European Fat Processors and Renderers Association EMRA European Modern Restaurant Association ESA European Seed Association EUROCHAMBRES Association of European Chambers of Commerce and Industry EUROCOMMERCE European Representation of Retail, Wholesale and International Trade EUROCOOP European Community of Consumer Cooperatives EUROGROUP Eurogroup for Animal Welfare EUROPABIO European Association of Bioindustries FEDIAF FÃ ©dÃ ©ration europÃ ©enne de lindustrie des aliments pour animaux familiers FEFAC FÃ ©dÃ ©ration europÃ ©enne des fabricants daliments composÃ ©s pour animaux FERCO FÃ ©dÃ ©ration europÃ ©enne de la restauration collective concÃ ©dÃ ©e FESASS FÃ ©dÃ ©ration europÃ ©enne pour la santÃ © animale et la sÃ ©curitÃ © sanitaire FRESHFEL European Fresh Produce Association FVE Federation of Veterinarians of Europe HOTREC ConfÃ ©dÃ ©ration des associations nationales de lhÃ ´tellerie, de la restauration, des cafÃ ©s et Ã ©tablissements similaires de lUnion europÃ ©enne et de lEspace Ã ©conomique europÃ ©en IFAH-EUROPE International Federation for Animal Health Europe IFOAM EU GROUP International Federation of Organic Agriculture Movements  European Union Regional Group UEAPME Union europÃ ©enne de lartisanat et des petites et moyennes entreprises UECBV Union europÃ ©enne du commerce du bÃ ©tail et de la viande UGAL Union des groupements de dÃ ©taillants indÃ ©pendants de lEurope PART B AESGP Association of the European Self-Medication Industry ECVC European Coordination Via Campesina EHPM European Federation of Associations of Health Product Manufacturers EUWEP European Union of Wholesale with Eggs, Egg Products and Poultry and Game FEFANA EU Association of Specialty Feed Ingredients and their Mixtures FoEE Friends of the Earth Europe PAN EUROPE Pesticide Action Network Europe PFP Primary Food Processors SLOW FOOD Slow Food Associazione Internazionale (1) Three seats are allocated to BEUC in order to facilitate the representation of European consumers.